Filed 12/23/20 P. v. Traylor CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                   2d Crim. No. B301345
                                                            (Super. Ct. No. YA099964)
     Plaintiff and Respondent,                                (Los Angeles County)

v.

TONY TRAYLOR,

     Defendant and Appellant.



      In May 2019, appellant Tony Traylor was charged with a
single count of possession for sale of a controlled substance
(Health & Saf. Code § 11378) with a prior strike conviction (Pen.
Code §§ 667, subd. (d), 1170.12, subd. (b)).1 Appellant pled no
contest to the charge and the trial court suspended imposition of
sentence and placed him on formal probation for three years.
The court ordered him to serve 240 days in county jail. Among
other things, the probation conditions require that appellant


       All further statutory references are to the Penal Code
         1

unless otherwise stated.
“[o]bey all laws, rules, regulations and orders of the court and of
the probation department.” (All caps. and emphasis omitted.)
       Two months later, the trial court revoked probation after
being notified of a possible probation violation. Appellant
admitted the violation and probation was reinstated. The
following month, the District Attorney sought revocation based
on a possible domestic violence incident. Following a hearing, the
court found appellant had violated his probation terms,
terminated probation and imposed the midterm of two years in
state prison. We affirm.
                     FACTUAL BACKGROUND
       Appellant and the victim have a child together. On August
2, 2019, appellant tried to enter the victim’s house. The victim
stood in the doorway, blocking his entry. At some point, the two
of them fell to the floor and the victim sustained an injury to her
thumb.
       The police were called. The victim reported that appellant
had barged into her house and attacked her. She said her “whole
body” was injured.
       At the hearing, the victim testified that appellant did not
attack her and that she lied to the police to get appellant to leave.
The victim denied that appellant grabbed her, threw her to the
ground and told her he was going to kill her. The victim wanted
appellant to leave the house because he was under the influence
and behaving in a rude and obnoxious manner. She admitted
they did “shak[e] each other around.”
       The trial court found sufficient evidence of a probation
violation. The court revoked and terminated probation.
                            DISCUSSION
       “[S]ection 1203.2, subdivision (a) authorizes a trial court to
revoke probation ‘if the interests of justice so require and the


                                 2
court, in its judgment, has reason to believe from the report of the
probation officer or otherwise that the person has violated any of
the conditions of his or her probation . . . .’” (People v. Jackson
(2005) 134 Cal.App.4th 929, 935.) “‘As the language of section
1203.2 would suggest, the determination whether to . . . revoke
probation is largely discretionary.’ [Citation.] ‘[T]he facts
supporting revocation of probation may be proven by a
preponderance of the evidence.’ [Citation.] However, the
evidence must support a conclusion the probationer's conduct
constituted a willful violation of the terms and conditions of
probation.” (People v. Galvan (2007) 155 Cal.App.4th 978, 981-
982.)
       We review a probation revocation decision under the
substantial evidence standard and give great deference to the
trial court’s decision, bearing in mind that “‘[p]robation is not a
matter of right but an act of clemency, the granting and
revocation of which are entirely within the sound discretion of the
trial court. [Citations.]’ [Citation.] [¶] ‘The discretion of the
court to revoke probation is analogous to its power to grant the
probation, and the court’s discretion will not be disturbed in the
absence of a showing of abusive or arbitrary action. [Citations.]’
[Citation.] ‘Many times circumstances not warranting a
conviction may fully justify a court in revoking probation granted
on a prior offense. [Citation.]’ [Citation.] ‘“[O]nly in a very
extreme case should an appellate court interfere with the
discretion of the trial court in the matter of denying or revoking
probation. . . .”’ [Citation.] And the burden of demonstrating an
abuse of the trial court’s discretion rests squarely on the
defendant.” (People v. Urke (2011) 197 Cal.App.4th 766, 773.)
“When the record reveals that a defendant’s violation of the
terms of probation was the result of irresponsible or willful


                                 3
behavior, termination of probation and imposition of a prison
sentence is no abuse of discretion.” (People v. Kingston (2019) 41
Cal.App.5th 272, 278.)
       The revocation petition charged appellant with violating
probation by failing to report to probation and by inflicting
corporal injury upon the mother of his child which resulted in a
traumatic condition (§ 273.5, subd. (a)). “A traumatic condition is
a wound or other bodily injury, whether minor or serious, caused
by the direct application of physical force.” (CALCRIM No. 840,
italics omitted.)
       Appellant does not dispute that he and the victim had some
type of altercation. He contends the evidence does not support
the trial court’s determination that he willfully violated the terms
of his probation. Admittedly, the victim was recalcitrant and
recanted many of the statements made to the police at the time of
the incident. After viewing a video recording of those statements,
the victim conceded that appellant had “got on top of” her while
she was holding him and that they fell to the floor, causing her to
injure her thumb. She was “not sure” why she had told the police
that appellant barged into her house, attacked her and
threatened to kill her. Her only explanation was that appellant
was under the influence and behaving badly, and that she
wanted him to leave.
       It was well within the trial court’s discretion to believe the
victim’s recorded statements, which were admissible as prior
inconsistent statements offered for the truth of the matters
asserted. (People v. Green (1971) 3 Cal.3d 981, 985.) Those
statements were admissible both for impeachment and “to prove
their substance.” (People v. Hawthorne (1992) 4 Cal.4th 43, 55,
fn. 4; Evid. Code, §§ 770, 1235.)




                                 4
                       DISPOSITION
     The judgment (order revoking probation) is affirmed.
     NOT TO BE PUBLISHED.




                                  PERREN, J.



We concur:



     YEGAN, Acting P.J.



     TANGEMAN, J.




                              5
                  Hector M. Guzman, Judge
             Superior Court County of Los Angeles
               ______________________________


      Jared G. Coleman, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Paul M. Roadarmel, Jr., Supervising
Deputy Attorney General, and John Yang, Deputy Attorney
General, for Plaintiff and Respondent.




                               6